Title: Thomas Jefferson to William Thornton, 24 May 1812
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir Monticello May 24. 12. 
           Your letters of the 8th and 9th arrived here just after I had set out on a journey to Bedford from whence I am but just returned. I accept with great pleasure the offer of the machine of Barrett made for mr Greenleaf, and I now inclose you a fifty dollar bill, the price stated: and my spinning works having been some time and still continuing suspended till I get this machine, a cart will be sent express for it, rather than wait till it could come round by water. this will set out for Washington before the post does which carries this letter, and will probably be with you about the time of your recieving this. I will therefore ask the favor of you, immediately on your reciept of this to procure the machine to be packed, which you say can be done in the same box in which it came, and to direct my servant on his arrival where he may recieve it. I presume the machine is accompanied by instructions for the use of it, if necessary.
          I am sorry to hear of your indisposition, & the character of it; but you are so young, that we cannot despair that your own knolege of the subject & that of your Medical friends will be able to restore you: towards which your own good spirits will contribute much.I have been unlucky with my Merinos, having lost one of only three ewes by the scab, & the others having brought me only ram lambs.  present me respectfully to the ladies of your family, and accept for yourself the assurances of my great esteem & respect. 
          
            Th:
            Jefferson
        